Citation Nr: 0517570	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  94-38 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability rating for service-
connected pilonidal cyst residuals, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Seattle, Washington 
(the RO).

Procedural history

The veteran served on active duty from September 1964 to 
October 1965.

In a February 1992 rating decision, the RO granted service 
connection for pilonidal cyst residuals and assigned a 10 
percent disability rating therefor.  The veteran indicated 
disagreement with that disability rating and, after being 
issued a statement of the case, perfected his appeal of that 
matter by submitting a substantive appeal (then VA Form 1-9) 
in December 1992.  

The veteran's appeal was previously before the Board in 
November 2000, at which time the Board adjudicated issues no 
longer in appellate status and remanded the issue of an 
increased rating for residuals of the pilonidal cyst to the 
RO for additional development.  On completion of that 
development the RO returned the case to the Board which, in 
December 2001, denied entitlement to a disability rating in 
excess of 10 percent for the residuals of the pilonidal cyst.

The veteran thereafter appealed the Board's December 2001 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  As the result of a joint motion for 
remand, the Court, in a June 2002 order, vacated the Board's 
December 2001 decision and remanded the case to the Board.  
In July 2003 the Board, pursuant to the Court's order and the 
joint motion that was the basis therefor, remanded the case 
to the RO in order to address due process concerns.  The case 
is again before the Board for appellate review.



FINDINGS OF FACT

1.  The veteran's service-connected pilonidal cyst residuals 
are manifested primarily by painful scarring with 
accompanying pain. Leading to some difficulty in sitting and 
walking.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
residuals of a pilonidal cyst so as to render impractical the 
application of the regular schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for 
service-connected pilonidal cyst residuals are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§  4.7, 4.20, 
4.118, Diagnostic Code 7805, 4.124(a), Diagnostic Code 8520 
(2004).

2.  The criteria for an increased disability rating for 
service-connected pilonidal cyst residuals on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, essentially, that his service-connected 
pilonidal cyst residuals are more severe than as reflected by 
the 10 percent disability rating currently assigned therefor.  
It is contended that these residuals include, in addition to 
a tender and painful scar, functional impairment manifested 
by pain on sitting and walking.  

For the reasons and bases discussed below, the Board finds 
that the evidence supports the award of a 20 percent rating 
for this disability.

The Veterans Claims Assistance Act

The VCAA [codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board notes, in this regard, that the Joint Motion 
entered into by the veteran and VA, and which was the basis 
of the Court's June 2002 Order, stipulated that the Board, in 
its earlier decision, had failed to discuss whether VA had 
fulfilled the VCAA notice requirements.  The Board was 
obligated under the Joint Motion to provide an adequate 
discussion concerning this matter, and will proceed to do so.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the rating action issued in this case in February 
1992, by the statement of the case issued in April 1992, and 
by the supplemental statements of the case issued in April 
1992, December 1994, June 2001, and March 2005, of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

Crucially, pursuant to the Board's July 2003 remand a letter 
was sent to the veteran by the RO in January 2004 that was 
specifically intended to address the requirements of the VCAA 
with reference to the veteran's claims.  The letter explained 
to the veteran that the RO was processing his claim, and 
noted that they had requested his treatment records dated 
from June 1994 to the present from the Seattle, Washington VA 
Medical Center.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In a March 
2003 VCAA letter from the Board, the veteran was informed 
that VA would make reasonable efforts to obtain relevant 
evidence, such as private medical records, employment 
records, or records from state or local government agencies, 
along with records from Federal agencies.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The Board's March 2003 letter and the RO's January 2004 2003 
letter each informed the veteran that he was to give VA 
enough information about his records so that VA could request 
them from the person or agency that has them.  The January 
2004 letter furnished him with VA Form 21-4142, Authorization 
to Release Information to the Department of Veterans Affairs.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the January 2004 letter from the RO, 
he was advised, "If you wish to submit information that is 
relevant to your appeal, you may also include information on 
the enclosed Form VA 21-4138...or submit the information on a 
separate sheet of paper."  In the March 2003 letter to the 
veteran, he was advised that he could submit evidence 
pertaining to surgery between 1995 and 1997, "as well as any 
other evidence indicating the condition or frequency, 
severity, or degree of your pilonidal cyst since you 
submitted you[r] claim for service connection."  (Emphasis 
added.)  He was also advised in that letter, "You should 
send us copies of any relevant evidence you have in your 
possession.  You can also get any relevant records yourself 
and send them to us."  (Emphasis added.)  This complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
March 2003 and January 2004 letters properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA, that is necessary to substantiate 
his claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf.  
Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

With regard to the notice requirements of the VCAA, the Board 
acknowledges the holding of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), wherein the 
Court held that, under the notice provision of the VCAA, a 
claimant must be given notice of the evidentiary matters 
specified in statute and regulation before an initial 
unfavorable decision by the RO.  

While the veteran was not provided with notice of evidentiary 
requirements prior to the rendering of an initial unfavorable 
claim by the RO, it was clearly impossible to satisfy that 
Pelegrini II requirement because the claim that is the 
subject of this appeal arose from a February 1992 rating 
decision that was promulgated prior to the enactment of the 
VCAA in November 2000.  Furnishing the veteran with VCAA 
notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to do so does not constitute error. See VAOGCPREC 7-2004 
[Pelegrini II does not hold that VA must vitiate all agency 
of original jurisdiction decisions rendered prior to November 
9, 2000, denying service connection in claims that were still 
pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew].  VA General Counsel 
opinions are binding on the Board. See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  

The crucial question, according to the Court in Pelegrini II, 
is whether the veteran was prejudiced thereby.  In the 
instant case, it is clear that he was not, inasmuch as he has 
been accorded ample opportunity to submit evidence and 
argument after receiving VCAA notice.  A supplemental 
statement of the case was issued by the RO in March 2005, 
whereby the veteran's claim was readjudciated.  This cured 
any error in the timing of notice.  The Board therefore 
concludes that appellate consideration of the veteran's claim 
at this time is not prejudicial to him.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) [an 
error is not prejudicial when it did not affect the essential 
fairness of the adjudication], and VAOGCPREC 7-2004.

The Court also held in Pelegrini II that, under the notice 
provision of the VCAA, VA must provide notice that informs a 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim.  With regard to the 
latter holding, the record demonstrates that the veteran in 
this case was apprised, with regard to his claims, of the 
evidence that was necessary to substantiate those claims, of 
the evidence that VA would seek to provide, of that which the 
claimant was expected to provide, and that the claimant was 
to provide any evidence in his possession that pertained to 
the claim.  There is no requirement that the notice mandated 
by the VCAA be presented to the veteran in a single document; 
as noted above, this claim has been the subject of a variety 
of prior notices to the veteran, as contained in the 
statement of the case, supplemental statements of the case, 
rating decisions, and previous letters that had been 
furnished to him prior to the VCAA letters referenced herein.  
As discussed above, the Board finds that he was in fact 
apprised of his and VA's evidentiary obligations to the 
satisfaction of the requirements of the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  As noted below, the veteran 
underwent VA examination in May 2004, with an addendum to the 
report thereof prepared in February 2005.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
records of post-service medical treatment.  He was accorded 
VA examinations during the course of this appeal pursuant to 
his claim that his disability had increased in severity.

The Board notes that the Joint Motion entered into by the 
veteran and VA cited the Board's prior failure to obtain 
medical records referenced by the veteran.  Following the 
return of the case to VA by the Court, VA obtained voluminous 
medical records pertaining to treatment accorded the veteran 
by VA during the period in question.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He was 
offered, and declined, the opportunity for a hearing before a 
member of the Board, although he did present testimony at a 
hearing at the RO.  He has not indicated the existence of any 
other evidence that is relevant to his appeal.  VA has no 
further duty, therefore, to notify the veteran of the 
evidence needed to substantiate his claims, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claims.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.


Factual background

In January 1972, the veteran, while in service, underwent 
surgical removal of a pilonidal cyst.  His service medical 
records show that, approximately one month later, he fell and 
sustained slight bleeding to the operation site.  In June 
1972, he was treated for chronic drainage of the pilonidal 
cyst site, and underwent further excision of the cyst in July 
1974.

As noted in the Introduction above, service connection was 
granted and a 10 percent disability rating was assigned by 
the RO in February 1992.  The veteran thereafter appealing 
that rating.  At a December 1992 personal hearing, and in his 
December 1992 substantive appeal, he testified that he could 
not walk or sit for more than 15 minutes due to the pain of 
his cyst.  In July 1993, he reported that his cyst drained 
continually four days per week.

The report of a March 2001 VA physical examination shows that 
the veteran indicated that he underwent surgery for his 
pilonidal cyst about five years previously, and that since 
that surgery he had no symptoms of drainage and was doing 
"fine."  He also indicated that, if the temperature dropped 
below 32 degrees and the weather was damp, he would 
experience pain at the location of the scar tissue.  He 
stated that he would treat this pain by sitting in a hot tub 
of water, and denied having bleeding, drainage, excoriations, 
or sealing.  On clinical examination, he was noted to 
ambulate with a cane without trouble as to gait or station.  
Examination of the pilonidal cyst area showed a well-healed 
scar 7 centimeters in length and 2.3 centimeters in width, 
tapering inward but not in the rectal crease.  There was no 
evidence of drainage, erythema, effusion, hyperthymia, 
tenderness or pain.  The scar was described as well healed 
and asymptomatic on palpation and manipulation.  It was noted 
that there was no evidence of chronic skin deterioration, 
flaking, or other changes, including fistula.

The report of a May 2004 VA examination shows that the 
veteran cited daily pain over the sacral-coccidial region; he 
indicated that this pain was about 4 or 5 in intensity on a 
scale of 1-10, with exacerbation when sitting or walking.  He 
also indicated that, when sitting, he was in such pain when 
he sat straight up on his back, so that he instead sat on one 
of his buttocks, elevating the other side and often changing 
positions; the examiner noted that he did so during the 
examination, "[e]ven unconsciously."  The veteran also 
complained of impaired sleep due to his pain.  It was noted 
that he walked without a cane, but with a slightly flexed 
position to the back and in a mild propulsion but antalgic 
gait.  He had a large scar that was about 16 centimeters long 
starting at the tip of the anus and going posteriorly 
upwards, crossing the intergluteal fold and going into the 
lower lumbar area.  The scar was described as of varying 
width; "dimensional width at the top of the scar (just below 
the top) is about 1 cm wide."  The scar was slightly 
hypopigmented compared to the rest of the skin because of its 
color in the intergluteal fold.  It was slightly tender and 
adherent, and the underlying bone was also slightly tender.  
The examiner noted that the scar was hypoalgesic and 
hypesthetic, but that around the scar up to 1 centimeter in 
either direction there was tenderness over the bone.  The 
scar was 1.5 millimeters wide and had no depth, keloid, 
adhesions, or inflammation surrounding it.  There was no 
ulceration or evidence of repeated ulceration due to an 
inadequate nourished state.  On rectal examination, it was 
noted that there was no abnormal discharge either rectally or 
over the scar.  No active ulceration or fistula was noted.  
There were no signs of active inflammation underlying or 
around the scar.  The veteran complained of pain in the 
sacral area after walking around the examination room.

The examination report reflects an opinion by the examiner 
that the veteran's complaints of pain, and difficulty in 
sitting and walking, are all supported by objective evidence 
of the pilonidal cyst scar and "its residuals and other 
coexisting pathology."

The report of a February 2005 addendum to the May 2004 VA 
examination report indicates that, after review of the 
medical evidence, it was the examiner's opinion that the 
veteran's symptoms of chronic pain in the sacro-coccygeal 
area, difficulty in sitting, sacro-coccygeal pain on walking, 
and sacro-coccygeal pain in cold and ambient temperature, 
were most likely due to the pilonidal cyst and its removal.  
The examiner noted that there was no other evidence of local 
factors causing these symptoms, like bony or arthritic 
problems around that region.


Pertinent law and regulations

Increased disability ratings - in general

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities. 

While evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Therefore, although the Board has 
reviewed all the evidence of record, it finds that the most 
probative evidence is that which has been developed 
immediately prior to and during the pendency of the claim on 
appeal.  

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  




Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's residuals of a pilonidal cyst are currently 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7804 [scars, 
superficial, painful on examination] (2004).  He is currently 
receiving the maximum rating available under that diagnostic 
code, 10 percent.  

Under Diagnostic Code 7805, scars other than those that are 
superficial and either unstable or only painful on 
examination are rated on the limitation of function of the 
affected part.  38 C.F.R. § 4.118 (2004).  

The provisions of 38 C.F.R. § 4.118 had been revised, 
effective as of August 30, 2002.  67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  The changes made at that time, however, 
were not substantive, and in fact resulted in no change to 
the language of Diagnostic Code 7805.  The Board need not 
distinguish, for the purpose of its analysis herein, between 
the evidence dated prior to August 30, 2002, and the evidence 
dated on or after that date, with respect to the applicable 
rating criteria.
Cf. VAOGCPREC 3-2000.

The Board does not necessarily dispute that the veteran's 
scar may be tender and painful.  A review of the pertinent 
evidence, however, reveals that the veteran's primary 
disability is the impairment in function caused by this scar.  
Diagnostic Code 7805 [scars, other] is the most appropriate 
diagnostic code because it specifically directs VA to rate 
the impairment based on the limitation of function of the 
body part affected.  This potentially enables consideration 
of disability ratings in excess of the currently assigned 10 
percent based on limitation of function.  
The Board can identify nothing in the evidence to suggest 
that any other diagnostic code would be more appropriate.  
Accordingly, the Board concludes that the veteran is most 
appropriately rated under Diagnostic Code 7805.  The matter 
of which diagnostic code to use in tandem with Diagnostic 
Code 7805 will be addressed immediately below.

As discussed above, Diagnostic Code 7805 stipulates that 
scars may be rated on the limitation of function of the 
affected part.  After having carefully reviewed the record, 
and taking into account the veteran's complaints of 
limitation of function due to pain, the Board concludes that 
the disability is best evaluated for rating purposes by 
analogy to 38 C.F.R. § 4.124a, Diagnostic Code 8520 [sciatic 
nerve paralysis].  The Board has chosen a neurological code 
because the schedular criteria for such code contemplates 
pain leading to limitation of function, which according to 
the medical evidence is the pathology demonstrated in this 
case.  See 38 C.F.R. § 4.20 [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous]. 

The Board believes that evaluating the veteran's physical 
impairment under the criteria of Diagnostic Code 8520 is more 
beneficial to the veteran than rating him, through Diagnostic 
Code 7805, under the diagnostic criteria that pertain to 
limitation of spinal motion.  These regulations, which were 
revised as of August 26, 2002 (see 67 FR 48,785, July 26, 
2002), set forth specific ranges of motion for each segment 
of the back.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243 (2004).  A rating in excess of the 20 percent 
awarded herein under Diagnostic Code 8520 is appropriate when 
there is either forward flexion of the thoracolumbar spine 30 
degrees of less, or favorable ankylosis of the entire 
thoracolumbar spine.  The report of the May 2004 VA 
examination notes forward flexion to 80 degrees; accordingly, 
application of these diagnostic criteria would not result in 
increased compensation beyond that granted in this decision.  
Similarly, the criteria that were in effect prior to August 
26, 2002 required that lumbar range of motion be severely 
limited; see 38 C.F.R. § 4.71a, Diagnostic Code 5292 (in 
effect prior to August 26, 2002).  

The medical evidence does not demonstrate that the limited 
lumbar spine motion exhibited by the veteran is, or has been, 
so significant as to be considered severe in nature; again, 
it must be noted that the report of the May 2004 VA 
examination shows that the veteran accomplished forward 
flexion to 80 degrees (compared to full or normal flexion of 
90 degrees), backward extension to 25 degrees (compared to 
full or normal extension of 30 degrees), and lateral flexion 
and rotation each to 30 degrees (which are deemed to be full 
or normal lateral flexion and rotation).  
See 38 C.F.R. § 4.71a, Plate V (2004).  

In addition, and crucially, there is no medical evidence of a 
problem with either muscle or bone.  The medical evidence 
clearly indicates that it is the scar which causes the 
veteran pain and some difficulty in functioning, accordingly, 
the combination of Codes 7805 and 8250 are deemed by the 
Board to be most appropriate in rating the veteran's 
pilonidal cyst residuals. 

Analysis

Initial comment

Initially, the Board wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

However, the Board notes that neither the Joint Motion for 
Remand nor the Court's subsequent Order identified any flaw 
in the Board's December 2001 decision, other than the Board's 
failure to provide adequate reasons and bases for its 
determination that VA complied with the notice and duty to 
assist requirements of the VCAA.  The Board has discussed the 
impact of the VCAA, including the enhanced duty to notify, in 
detail above.

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
legislation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"]; Cerullo v. Derwinski, 1 Vet. 
App. 195, 200 (1991) [one reason advanced by the Court for 
statutory interpretation was that it would help[ ] prevent 
the wasting of judicial time and resources].  The Board is 
confident that if there were substantive errors in the 
Board's prior decision this would have been brought to the 
Board's attention by the Court for the sake of judicial 
economy.

With those parameters in mind, the Board will discuss the 
veteran's claim for increased disability compensation.

Schedular rating

As indicated above, the Board has determined that the 
veteran's pilonidal cyst residuals are more appropriately 
evaluated under Diagnostic Code 7805, which of necessity 
entails rating the symptomatology associated with the 
pilonidal cyst residuals under another diagnostic code.

The report of the March 2001 VA examination indicated that 
the scar is the sole identifiable residual of the pilonidal 
cyst excisions, and does not identify any other disability as 
a residual thereof, including any limitation of function.  
The examiner specifically noted that the veteran, although 
using a cane, was able to ambulate without any gait or 
station impairment.

The report of the May 2004 VA examination similarly did 
identify any manifest pilonidal cyst excision residuals other 
than scarring.  However, the May 2004 examination report also 
indicates that there was some degree of functional 
impairment: the veteran was noted as walking in a slightly 
flexed position and with an altered gait, and sat either on 
one of his buttocks or the other, constantly changing 
positions.  In addition, the report of an addendum to the 
examination report, prepared by the examiner in February 
2005, shows that the veteran's difficulty in sitting was 
attributed to his pilonidal cyst and its excision.

Under Diagnostic Code 8520 the following disability ratings 
may be assigned:  
an 80 percent disability rating for complete paralysis, where 
the foot dangles and drops, there is no possible active 
movement of the muscles below the knee, and the flexion of 
the knee is weakened or (very rarely) lost; a 60 percent 
disability rating for incomplete paralysis that is severe, 
with marked muscle atrophy; a 40 percent disability rating 
for moderately severe incomplete paralysis; a 20 percent 
disability rating for moderate incomplete paralysis; and a 10 
percent for mild incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2004).  

The Board observes in passing that the words such as "mild" 
and "moderate" are not defined in the VA Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  See 38 C.F.R. § 4.6 (2004).  
Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary, Third College Edition (1988), 871.

The impairment exhibited by the veteran in May 2004, which is 
not only the most recent but also the most detailed 
description of record, can be characterized as moderate in 
nature, and consists of persistent pain, along with resultant 
discomfort when sitting and an antalgic gait described as "a 
mild propulsion" and a "slightly flexed position."  
Although these symptoms were described as mild, it does 
appears that the veteran's basic activities of sitting and 
walking are compromised.  Applying the provisions of 
38 C.F.R. § 4.7, the Board believes that disability rating of 
20 percent under Diagnostic Code 8520, consistent with 
moderate impairment, is appropriate.  The 20 percent rating 
takes into consideration the veteran's complaints of pain as 
well as associated limitation of function, as contemplated in 
Diagnostic Code 7805.  

The evidence does not demonstrate that a disability rating in 
excess of 20 percent can be assigned under Diagnostic Code 
8520.  His back flexion was described on examination in May 
2004 as "slight," and that his antalgic gait was manifested 
by only "mild" propulsion.  Moreover, the report of the 
March 2001 VA examination reflects that the veteran ambulated 
without trouble as to gait or station.  The veteran himself 
has not presented evidence which indicates that his 
disability is more than moderate in degree.  In short, the 
level of disability which has been demonstrated on objective 
physical examination is not of sufficient severity as to 
constitute moderately severe impairment, which is the 
criterion for a rating in excess of 20 percent under 
Diagnostic Code 8520.

The veteran's representative has requested application of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) [VA is to consider 
functional loss and impairment when evaluating degree of 
impairment of musculoskeletal disability].  See 38 C.F.R. 
§§ 4.40, 4.45 (2004).  The veteran's representative has 
contended that, while DeLuca and its progeny apply to 
limitations of the musculoskeletal system, there is no reason 
to limit the holding in those decisions to musculoskeletal 
disabilities to the exclusion of identical disabilities 
caused by a pilonidal cyst.  However, he has cited no basis 
for that assertion.

As has been discussed at some length above, the Board has 
determined that application of Diagnostic Code 8520, a 
neurological code, is most appropriate considering the 
veteran's complaints and symptomatology, which principally 
involve limited function due to pain.  There is no evidence 
that a musculoskeletal disability is present, and the veteran 
and his representative have pointed to none.  The Board also 
points out that in considering the physical impairment that 
is the product of the veteran's painful scar, functional 
impairment is in fact a principal consideration.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As was discussed in the Introduction, in its February 1992 
rating decision, the RO assigned a 10 percent disability 
rating for pilonidal cyst residuals, based on the painful 
scar caused by excisions of the cyst, effective as of the 
date for the award of service connection.  This is the 
maximum schedular rating that can be awarded for this scar on 
this basis.

In this decision, the Board has determined that a 20 percent 
disability rating is appropriate for the limitation of 
function resulting from the veteran's scar, as assigned 
pursuant to Diagnostic Code 8520.  The medical evidence 
demonstrates that these problems are chronic in nature, in 
that they have been observed on clinical review by virtually 
every examiner who has observed the veteran.  Based on the 
record, the Board concludes that the 20 percent disability 
rating should be assigned as of November 21, 1990, which is 
the effective date of the initial grant of service connection 
for pilonidal cyst residuals.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been recently 
hospitalized for any residuals of his pilonidal cyst.  There 
is also no evidence on file that this disability markedly 
interferes with employment.  The evidence indicates that the 
veteran last worked in 1990 as an assistant maintenance 
supervisor.  This was shortly after the death of his first 
wife in 1989.  There is no indication that he left his 
employment due to the pilonidal cyst; rather, contemporaneous 
medical records, as well as the veteran's own statements at 
the time, indicate that his major problem was depression.  

It appears that the veteran is not significantly restricted 
in his activities by his pilonidal cyst residuals, such that 
there would be marked interference with his employment; it 
must be reiterated that these physical residuals were 
described on examination as "slight" and "mild."  Rather, 
the record contains many hundreds of pages of medical records 
documenting numerous other medical conditions.

In short, any interference with employment is reflected in 
the 20 percent disability rating that is currently assigned.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. 

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant extraschedular 
ratings.  The Board accordingly finds that the veteran's 
disability picture is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for service-connected pilonidal cyst residuals.




ORDER

A 20 percent disability rating for service-connected 
pilonidal cyst residuals is granted, subject to the laws and 
regulations governing the disbursement of VA compensation.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


